Citation Nr: 9935163	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  92-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to extraschedular evaluations pursuant to 38 
C.F.R. § 3.321(b)(1) (1999) for service-connected shell 
fragment wounds to the left wrist, right thigh and left 
anterior chest.

2.  Entitlement to an earlier effective date for the award of 
a compensable evaluation for residuals of a shell fragment 
wound to the left anterior chest based on clear and 
unmistakable error in a July 1969 rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant's claim on appeal was 
the subject of an unfavorable decision of the Board on May 
18, 1994.  However, that decision was appealed to the U. S. 
Court of Appeals for Veterans Claims (the Court) and affirmed 
and vacated in part on January 29, 1997.  [citation redacted].  A complete procedural history of 
this case has been set forth in the Board's remand dated 
October 31, 1997.


REMAND

While the Board regrets the delay, this case must be remanded 
again to ensure full and complete compliance with the Court's 
decision in [citation redacted].

Matters under Appellate Review

The issues listed on the title page are those which are 
currently before the Board as a result of the Court's panel 
decision in this case.  [citation redacted], supra.  In the "Informal 
Brief of Appellant in Appealed Case," dated in September 
1999, the appellant's representative argued that with respect 
to the RO's adjudication of the extraschedular claims, the 
April 1999 VA examination was inadequate for rating purposes 
because (1) it was unclear whether the examiner had access to, 
and reviewed, the claims file and, (2) the examiner did not 
fully address the RO's request for an opinion on the degree of 
earning capacity impairment due exclusively to the appellant's 
service-connected shell fragment wound disabilities or provide 
sufficient medical findings and/or commentary in line with the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) - 
whether his disabilities exhibited weakened movement, excess 
fatigability, incoordination; whether there was any additional 
range of motion loss due to any of the aforementioned factors; 
and, whether there was any additional range of motion loss due 
to pain on use, including flare-ups.  In DeLuca, the Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See also Johnson (Brenda) v. Brown, 9 Vet. App. 7, 
10-11 (1996); Arnesen v. Brown, 8 Vet. App. 432, 440 (1995); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).

With respect to (1) above, the Board agrees with the 
appellant's representative that the report of April 1999 VA 
examination does not clearly reflect whether the examiner had 
access to the appellant's claims file and reviewed it in 
conjunction with the examination, although the RO's 
examination request form, VA Form 21-2507, dated March 23, 
1999, indicated that the claims folder was to be made 
available to the examiner.  Unfortunately, the Board must rely 
on the examination report to substantiate this fact, and in 
this case, the examiner did not state whether he reviewed the 
claims folder.

Regarding (2), the Board observes that the examiner commented 
on the difficulties the appellant was having pushing his 
wheelchair due to wrist pain and weakness, but as pointed out 
by the representative, the examination does not fully address 
all of the DeLuca considerations reflected in the RO's 
examination request.  Specifically, there were no reported 
findings and/or opinions expressed dealing with additional 
functional impairment due to pain or the impact of his 
disabilities on employment.  Accordingly, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where 
the record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).
With respect to the clear and unmistakable error (CUE) claim, 
the appellant's representative indicated that the RO did not 
properly adjudicate the CUE claim in accord with the Court's 
and Board's prior instructions, citing Stegall v. West, 11 
Vet. App. 268 (1998).  The RO addressed a claim based on CUE 
for an earlier effective date for the award of a 10 percent 
rating for the left chest wound disability in an October 1998 
rating decision and granted an earlier effective date - 
February 13, 1990 instead of the date previously assigned, 
July 25, 1990 - for this disability under the provisions of 
38 C.F.R. § 3.400(o).  However, as stated by the Court in its 
decision, [citation redacted], the appellant has 
specifically claimed CUE in a July 1969 rating decision that 
assigned a noncompensable evaluation for the left chest wound 
disability.  This is a separate and unique claim as 
distinguished from the garden-variety earlier effective date 
claim under 38 C.F.R. § 3.400 et seq. considered by the RO's 
October 1998 rating decision.  Hence, this issue must be 
remanded to the RO for readjudication.

Newly-raised Matters

The representative's "Informal Brief" dated in September 
1999 requested a remand to allow the RO to address three 
additional claims.  Specifically, the representative 
indicated that claims seeking increased schedular evaluations 
for the appellant's left wrist and left anterior chest wound 
disabilities were raised by the "Statement of Accredited 
Representative in Appealed Case," VA Form 646, dated August 
28, 1999, and that in lieu of the fact that these claims were 
not heretofore considered as reasonably raised by the 646, 
the representative stated that his "Informal Brief" would 
serve as a notice of disagreement with the RO's failure to 
timely develop and adjudicate these claims, citing Buckley v. 
West, 12 Vet. App. 76 (1998) and Manlincon v. West, 12 Vet. 
App. 238 (1999).  The representative also requested a remand 
for consideration of a claim for service connection for post 
traumatic stress disorder (PTSD) that was specifically raised 
in a letter from the representative's Senior Benefits 
Advocate to the RO's Adjudication Division/Team 75, dated 
March 10, 1999.  Accordingly, as these matters are not 
presently before the Board, they will be referred to the RO 
for appropriate development and adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must reschedule the appellant 
for a VA compensation examination to 
determine the nature and extent of 
impairment caused by his shell fragment 
wound disabilities of the left wrist, 
right thigh and left anterior chest.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should indicate in his/her 
report whether the claims folder was 
provided in conjunction with the 
examination and reviewed in its entirety.  
All appropriate diagnostic tests and 
studies deemed necessary by the examiner 
to render the opinions requested, and to 
assess the severity of these 
disabilities, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail, to include 
any related neurological-peripheral nerve 
and muscular-scar tissue impairment in 
the left wrist, right thigh and left 
anterior chest.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of each of these disabilities, 
to include a complete and detailed 
discussion of all functional limitations 
associated with each condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect each disability 
has upon daily activities, and 
specifically on his ability to ambulate 
with use of his wheelchair.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
shell fragment wound disabilities in 
correlation with the applicable 
musculoskeletal and sensory nerve 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for traumatic arthritis, 
limitation of motion, etc., and any other 
related musculoskeletal impairment 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, as is appropriate based on 
the medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
left wrist and right thigh.  The ROM 
results should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use for each shell fragment wound 
disability, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or function.  If 
the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  Also, as was originally 
requested by the RO in its March 23, 1999 
request, the examiner should provide an 
opinion addressing the degree of earning 
capacity impairment due exclusively to 
the appellant's service-connected shell 
fragment wound disabilities.  The 
examiner should provide complete 
rationale for all conclusions reached.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West,  11 
Vet. App. 268 (1998). 

3.  After completion of the above, the RO 
must readjudicate the issue of whether 
one or more of the appellant's shell 
fragment wound disabilities warrants 
referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  As this 
issue has been in continuous appealed 
status before the Board, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case if any benefits sought 
thereby remain denied.

4.  In addition, the RO must readjudicate 
the issue of entitlement to an earlier 
effective date for the award of a 
compensable evaluation for residuals of a 
shell fragment wound to the left anterior 
chest on the specific grounds of whether 
there was any CUE in the July 1969 rating 
decision that assigned a noncompensable 
rating for this disability.  As this 
claim has never been formally addressed 
by either the RO or the Board, notice of 
the RO's decision regarding this claim, 
to include notice of his appellate rights 
attaching thereto should be furnished in 
accordance with established claims 
processing procedures.  If the claim is 
denied but no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.

5.  The RO must develop and adjudicate 
the appellant's newly-raised claims 
seeking entitlement to increased 
schedular evaluations for the left wrist 
and left chest shell fragment wound 
disabilities as well as the claim seeking 
entitlement to service connection for 
PTSD.  Notice of the RO's decision 
regarding these claims, to include notice 
of his appellate rights attaching thereto 
should any claim be denied, must be 
furnished to the appellant, however, in 
light of the representative's September 
1999 "Informal Brief" wherein notices 
of disagreement were filed in response to 
the RO's failure to adjudicate these 
claims, the RO is directed to furnish the 
appellant and his representative a 
statement of the case concerning his 
appeal on these claims in the event that 
one or more is denied after all 
developmental and adjudicative actions 
have been completed.  Buckley and 
Manlincon, supra; see also Garlejo v. 
Brown, 10 Vet. App. 229 (1997) (as 
previously held by the Court in Isenbart 
v. Brown, 7 Vet. App. 537 (1995), a 
notice of disagreement can attach to an 
RO's failure to adjudicate a claim which 
was properly before it so long as the 
notice of disagreement can be fairly read 
as encompassing the RO's failure to 
adjudicate that particular claim).  The 
appellant must be afforded the 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


